 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLakepark Industries,IncandInternationalUnion,Allied IndustrialWorkers ofAmerica, AFL-CIO Cases 8-CA-20195 and 8-CA-20618March 28, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 14, 1988, Administrative Law JudgeWalter H Maloney issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed exceptions anda supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2 as modified and to adopt the recommended Order as modified and set out in fullbelow 3IThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsWe are also satisfied that the Respondents contention that the judgewas biased is without ment Careful review of the record shows no statements or other evidence indicating bias or prejudice on the part of thejudge2The Respondent citingHoytWater HeaterCo282NLRB 1348(1987) contends that the judge erred in finding that it engaged in unlawful surveillance of a union meeting on April 1 1987We findHoytdistinguishable from the present case InHoytthe panel majority found thattheGeneral Counsel failed to show that more than fortuitous circumstances brought the supervisors to drive past thepremisesIn contrasthere the judge found that Plant Manager Higgs and Plant Supermtendent Gearhart each drove slowly back and forth past the meeting inthe elementary school parking lot and that Higgs laterdrove by themeeting again when it moved to another location The record shows thatthese drive bys were not merely fortuitousand supports the judgesconclusion that this conduct amounted to unlawful surveillance Chairman Stephens in agreeing with his colleagues that the Respondent engaged in unlawful surveillance on April 1 1987 notes that he dissented inHoytwith respect to the dismissal of the surveillance allegationMemberCracraftwho did not participate in Hoyt agrees it is distinguishableThe complaint alleged that the Respondents assignment of union supporters to the 881 job violated Sec 8(a)(1) and(3)We adopt the judge sfinding that this conduct violated Sec 8(a)(1) No exceptions were filedto the judge s failure to find this conduct violated Sec 8(a)(3) In the absence of such exceptions we adopt pro forma the judge s failure to findthat this conduct also violated Sec 8(a)(3)3The judge inadvertently omitted from his Conclusions of Law recommended Order and notice language reflecting his finding that the Respondent violated Sec 8(a)(1) by threatening to close the plant in theevent of unionizationWe shall amend the conclusions of law and modifythe recommended Order and notice accordinglyIn his recommended Order the judge provided that the employees unlawfully laid off be offered reinstatement to their former or substantiallyequivalent employmentWe shall modify the Orderand notice to provide that the Respondent offer the employees substantially equivalentemployment only if their former jobs no longer exist The judge s recommended Order also included an expunction remedy for Charles WolfenThe judge found, inter alia, that the Respondentviolated Section 8(a)(3) and (1) of the Act by dis-criminatorily laying off 31 employees on April 1,1987, and by discriminatorily discharging CharlesWolfenbarger on December 4, 1987 The determi-nation of whether these actions violated the Act isgoverned by the standard set out inWright Line,251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982), approvedinNLRB v Transportation Management Corp,462U S 393 (1983) UnderWright Line,theGeneralCounsel has the initial burden to prove that unionor other activity protected by the Act was a motivating factor behind the dischargeThe burdenthen shifts to the employer to show that it wouldhave taken the same action even in the absence ofthe protected activityRegarding the layoff, weconclude that, given the judge's finding of a back-ground of antiunion animus on the part of the Re-spondent, the timing of the layoff 2 days after theUnion sent the Respondent a telegram informing itthat the Union was organizing the LPI plant, andthe Respondent's knowledge of the Union's organizing effort, the General Counsel met her initialburden to show that union activity was a motivat-ing factor in the layoff 4Regarding its rebuttal, the Respondent contendsin its exceptions that the judge ignored its statedreason for the layoffIt arguesthat the judge erroneously characterized its claim as one based on"economic necessity" and that he failed to analyzeits stated reason for the layoff, which "centered onproduct quality and workforce stability " Althoughthe judge did not explicitly address the Respond-ent sproduct quality and workforce stability' ar-gument in those terms,it is clear from his decisionthat he discredited any reason for the layoff otherthan a union-related one In this regard, the judgecredited the testimony of former Assistant PlantManager John Drossman, who testified that whenhe asked Plant Manager Larry Higgs why theCompany was laying off employees, Higgs toldhim that the Company wanted to see if a loss ofjobs would have an impact on the union organizingeffortThe judge further credited the testimony byDrossman that showed that Higgs had told himthat the employees should be told that the layoffwas permanent because temporarily laid off employees could vote in a representation election Inaddition, the judge discredited the testimony ofHiggs and Midway's corporate manufacturing manbarger butnot for the other employees who were unlawfully laid offWe shall modify the recommendedOrder and notice toinclude those employees inthe expunction remedy4 SeeTransportationManagementCorp256 NLRB101 (1981) enfdenied 674 F 2d 130 (1st Cir 1982) revd 462 U S 393 (1983)293 NLRB No 52 LAKEPARK INDUSTRIESager, Jerry Graham, which the Respondent offeredas part of its "product quality" argument, that thelayoff had been long in the making, noting that theRespondent kept hiring new employees virtually upto the date the Union informed it of the organizingcampaignThere is considerable persuasive evidence thatthe layoff was not motivated by a desire to im-prove product quality Quality problems had exist-ed at the Lakepark plant from the time it opened in1985Nevertheless, there had never been layoffsthere before, and the Respondent offered no reasonwhy it decided to address the asserted qualityproblem with layoffs at this particular time Also,although the plant's quality problems involved par-ticular departments or classifications of employees,most of the employees in those departments andclassificationswere not laid off Similarly, the factthat the Respondent chose a seniority-based layoff,rather than selecting employees for layoff on thebasis of ability, belies the claim that the layoff wasdesigned to improve product quality Finally, theRespondent has provided no explanation why,given its assertion that quality problems promptedthe layoff of these 31 employees, it chose in the fallof 1987 to recall all these laid-off employees, ratherthan hiring new workers to meet its needs Thus,we find that the Respondent has failed to rebut theGeneral Counsel's prima facie case, and we agreewith the judge's conclusion that the layoff violatedthe Act 5Regarding the discharge of CharlesWolfen-barger,we find that the General Counsel estab-lisheda prima facie showing of discriminationbased on the judge's findings that the Respondenthad antiunion animus,had been informed by theUnion that Wolfenbarger was a union supporter,and had previously threatened Wolfenbarger withreprisal for union activitiesWe also find that theRespondent failed to meet itsWright Lineburdenin light of the judge's findings that the Respondentoffered shifting reasons for the discharge and didnot establish that it had a nondiscriminatory reasonfor dischargingWolfenbarger 6 Accordingly, we5We find merit in the General Counsels contention that thejudge inadvertently misidentified certain of the 31 employees who had been laidoff on April 1 1987 We shall modify the judge s recommended Orderaccordingly6With respect to the shifting reasons finding the Respondent contendsthat it did in effect list creating a safety hazard as one of the reasons forWolfenbarger s discharge because his failure to follow work instructions(a listed reason)created a safety hazard Even if we found that this contendon had merit we would still agree with the judge that this was notthe true reason for the discharge The conduct in question i e the slugpuncher incidentwas not shown to involve a saftey hazard different indegree from others(e g miss hits dry runs various failures to notify supervisors) for which employees had not been dischargedWe wouldtherefore still find that the Respondent had failed to carry itsWright Lineburden453agreewith the judge's conclusion thatWolfen-barger's discharge violated the Act 7AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law4"4 By the acts and conduct set forth in Conclu-sion of Law 3, by threatening employees with dis-charge or other unnamed reprisals if they engagedin lawful union solicitation on company premises,by engaging in surveillance of the union activitiesof its employees, by threatening employees withplant closure in the event of unionization, and byassigningmore onerous work to employees in re-prisal for their sympathies with or activities onbehalf of the Union, the Respondent violated Section 8(a)(1) of the Act "ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Lakepark Industries, Inc,Greenwich,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1Insert the following as new paragraph 1(d)and reletter the subsequent paragraphs accordingly"(d) Threatening employees with plant closure inthe event of unionization "2 Substitute the following for paragraph 2(a)"(a)Offer to each of the employees namedbelow immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges previously enjoyed, and make them whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decisionCalloway JonesJackie DewittDavid MathiasHayden StephensRick BrantJoe MackJim ArtzTom PerkinsKerry HaleNick KollarMike StockmasterHillard BranhamSaul ChavezDoug MullinsTim StumboRobert ClarkIn so doing however we do not rely on the judge s statements thatWolfenbarger was a marked man from the time he returnedto the LPIplantthat an incident in which Wolfenbarger received a written warnmg for leaving his work station was an essentially trivial event thatWolfenbarger should be reinstated regardless of whether or not the December 4 1987 discharge is deemed unlawfuland that [e]ven if asafety violation were made out by the facts of this caseno one had everbeen discharged for such a violation before 454Chris GreenAngie LaceyDavid ArthurTeresa HaleRichard HaasEddie CampbellWayneBreitiganKevin Archer"DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMichael MillsCharles WolfenbargerArvel BuffingtonFreddie TuttleRod WilliamsJeff Van MeterDale Wilson3 Insert the following as new paragraph 2(b)"(b)Expunge from the personnel records ofCharlesWolfenbarger and each of the employeesunlawfully laid off on April 1, 1987, any entriesthat reflect the discriminatory treatment found, andnotify the employees in writing that this has beendone and that those entries will not be used againstthem in any way "4 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join, or assistany unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOTengage insurveillance of theunion activities of our employeesWE WILL NOTassign moreonerous work to em-ployees in reprisal for their union activitiesWE WILL NOT threaten employees with dis-charge or other unnamed reprisals for engaging inlawful union solicitation on company premisesWE WILL NOT threaten employees with plantclosure in the event of unionizationWE WILL NOT discourage membership in or ac-tivities on behalf of International Union, Allied In-dustrialWorkers of America, AFL-CIO or anyother labor organization by laying off or dischargingemployees or by otherwise discriminatingagainst them in their hire or tenureWE WILL NOT in any other manner or by anyother means interfere with, restrain, or coerce employees in the exercise of rights guaranteed to themby Section 7 of the National Labor Relations ActWE WILL offer to each of the employees namedbelow immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges previously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any netinterim earnings,plus interestCalloway JonesKerry HaleJackie DewittNick KollarDavid MathiasMike StockmasterHayden StephensHillardBranhamRick BrantSaul ChavezJoe MackDoug MullinsJim ArtzTim StumboTom PerkinsRobert ClarkChris GreenMichael MillsAngie LaceyCharles WolfenbargerDavid ArthurArvel BuffingtonTeresa HaleFreddie TuttleRichard HaasRod WilliamsEddie CampbellJeff Van MeterWayneBreitiganDale WilsonKevin ArcherWE WILL remove from our personnel files anyentries that reflect the discriminatory treatment ofCharlesWolfenbarger or the employees unlawfullylaid off on April 1, 1987, and WE WILL notify theemployees in writing that this has been done andthat those entries will not be used against them inany wayLAKEPARKINDUSTRIES, INCStevenD WilsonandVictoriaBelfighoEsqs,for theGeneral CounselWilliam LHoothEsqof Troy, Michigan, for the RespondentJoseph Szumski,InternationalRepresentative, of Parma,Ohio for the Charging PartyDECISIONSTATEMENT OF THE CASEWALTER H MALONEY, Administrative Law JudgeThis case came on for hearing before me at AshlandOhio on an unfair labor practice complaint' issued by'The principaldocket entries in these cases are as followsCharge filed in Case 8-CA-10195 againstthe Respondentby InternstionalUnionAllied IndustrialWorkers of America AFL-CIO (theUnion)on June 26 1987 complaint issued againstRespondent by theRegionalDirectorfor Region 8 on August26 1987 andamended on November 13 1987Respondents answer filedon September2 1987 firstContinued LAKEPARK INDUSTRIESthe Regional Director for Region 8 which alleges thatRespondent Lakepark Industries, Inc 2 violated Section8(a)(1) and(3) of the Act After a hearing on the originalcomplaint in Case 8-CA-20195 had been completed, theGeneralCounselmoved to consolidate Case 8-CA-20618 with that case and to proceed to hearing on theallegations in the second complaintThe motion wasgranted and a second hearing was held in the consolidated caseFINDINGS OF FACTThe two complaints allege that the Respondent threatened employees with reprisal if they engagedin unionsolicitation on company time, kept union meetings undersurveillance, engaged in following union adherents outside the plant, assigned more difficult and onerous workto union adherents, discriminatorily laid off 31 employeeson April 1, 1987 and on December 4, 1987,discriminatorily discharged employee CharlesWolfenbargerTheRespondent denies the commission of independent acts of8(a)(1) conduct, claims that the 31 individuals who werelaid off on April 1, 1987, were laid off for economic necessity, and asserts that Wolfenbarger was discharged fora series of on the job deficiencies, climaxing with themisuse of a stamping machine on December 4 1987 Onthese contentions the issues were framed 3ITHE UNFAIR LABOR PRACTICES ALLEGEDSince August 1985, Respondent Lakepark Industries,Inc (LPI) has operated a pressing and stamping operation at Greenwich, a small town in northern Ohio nearCleveland LPI is a wholly owned subsidiary of MidwayProducts Inc (Midway), of Monroe Michigan Midwayalso owns P & A Industries (P & A), located at Findlay,Ohio All three of these plants are controlled from theMidway corporate headquarters at Monroe and are engaged in similar operations, namely, the stamping of autoparts for the Ford Motor Company With small exception, Ford is their only customerMidway employees areorganized in a union represented bargaining unit whilethe employees at Findlay and LPI are not The events atissue in this case relate to the LPI plant at GreenwichThe bargaining unit at LPI is in large measure composed of unskilled or semiskilled employees It has experienced a great turnover in the past 2 years A significantnumber of its new hires are individuals with little or nohearing held in Ashland Ohio on December 9 and 10 1987 charge filedby the Union against the Respondent in Case 8-CA-20618 on December16 1987 complaint issued against the Respondent by the Regional Director for Region 8 on January 20 1988 order consolidating Case 8-CA-20195 with Case 8-CA-20618 issued by me on February 3 1988 secondhearing held in Ashland Ohio on March 29 1988 briefs filed with meby the General Counsel and the Respondent on May 31 19882The Respondent admits and I find that it is a Delaware corporationwhich maintains an office and place of business in Greenwich Ohiowhere it is engaged in the manufacture of automotive stampings and assembliesAnnually the Respondent sells and ships directly from itsGreenwich Ohio plant to points and places located outside the State ofOhio goods and merchandise valued in excess of $50 000 Accordingly itis an employer engaged in commerce within the meaningof Sec 2(2) (6)and (7)of the Act The Union is a labor organization within the meaningof Sec 2(5) of the ActS Certain errors in the transcript are noted and corrected455work experience who are employed pursuant to an onthe job training agreement between LPIand a stateagency known as the W S 0 S Community Action Commission Inc Pursuant to this agreement, the commissionagrees to pay LPI up to 50 percent of the hourly wagefor a period of 600 hours of each new employee forwhom coverage has been authorized The specified wagerate is $4 per hour for the employees first 360 hours ofwork and $4 25 per hour for the next 240 hours Approximately 40 percent of the LPI work force was beingsubsidized by this program Respondents announced personnel practice treats each new hire, whether or not heiscovered by the state program, as a probationary employee for a period of 60 days and thereafter as a regularemployee entitled to accrue seniorityOn April 1, 1987, the date on which the principalevent in this case took place, the Respondent employed68 productionand maintenanceemployees in its Greenwich bargaining unit On that date it indefinitely laid off31 of these employees under circumstances that are heredescribedAccording to former Assistant Plant ManagerJohn L Drossman,4 rumors had floated about the plantearly in 1987 that employees were considering unionization 5At that time he discussed with Plant ManagerLarry Higgs what might be done to combat unionizationOne suggestion proffered by Higgs to Drossman involved the annual bonus which was about to come dueHiggs suggested that supervisors speak to employees onthe plant floor and suggest to them that the Companywas considering the possibility of forgoing payment ofthe bonus He stated that such a threat might put thedamper on unionization Following Higgs suggestionDrossman spoke to three employees-BrianRank, LarryHargis, and Polly Copsey-at the scale in the plant andpassed this word on to themEarly in February Second Shift Supervisor Gene Bealhad occasion to discuss unionization with hi lo operatorTerry Shepherd Record evidence is uncontradicted thatBeal told Shepherd the Company was building a newplant in Michigan and would relocate the LPI operationto that plant if a union evercame in Bealalso told Shepherd that, if a union ever did come into the plant hewould not mind dropping back to a production employeeOn March 25, Union International RepresentativeJoseph Szumski met with employee Oscar Bennett to dis4Drossmanwas formerlyassistantplantmanager atGreenwich On returning from vacation in midApril 1987he received a telegram fromLPI datedApril 17which informed him that he was being permanentlylaid off because the Company felt it necessary to reduce the number of itssalaried personnel along with the reduction in the size of the productionand maintenance force In fact Drossman was discharged for an assortment of asserted reasons all of which were discussed in detail in therecord in this case in an effort to impeach his testimony Shortly after hewas firedDrossman filed a multimillion dollar wrongful discharge complaint against both LPI and a number of LPI and Midway officials in theCourt of Common Pleas of Huron County Ohio His civil action waspending at the time he testified in this proceeding I found Drossman tobe an honest forthright witness and I believe his testimony although offortswere made to discredit him6Higgs also testified that he was aware of rumors going about theplant concerning unionization but characterized them as nothing substantial 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcuss organizing the plant Bennett set up a meeting thefollowing day with a few other employees and, at thismeeting additional organizing meetings involving theentire bargaining unit were set up for FridayMarch 27,and Saturday afternoonMarch 28 The Friday and Saturday meetings were scheduled to take place and didtake place at the L & K Motel located at Willard Ohioabout 12 miles west of GreenwichHiggs admits that he was present at the L & K Motelin the late afternoon of March 28 along with his wifeand Plant Superintendent Freelyn GearhartHiggs andGearhart testified that, while en route to pay a social callon Supervisor Gary Isaacs, who lived near Willard in atown called Shelby, they stopped off at the motel tohave a cup of coffee at the motel restaurant Higgs tookadvantage of the occasion to make a room reservationfor Paul Vaughn an applicant for an engineering jobwho was coming to Greenwich for an interview Thereis no doubt that several employees who were meeting ata conference room in the motel saw Gearhart and Higgs,both of whom drove off from the motel premises and returned sometime later to permit Gearhart to get hispickup truck which he had parked at the motel duringthe visit to Isaacs house I credit Drossman's testimonythat Higgs had informed him prior to this event that hehad heard rumors that a union meeting was scheduled totake place at the L & K so he and Gearhart were goingto the motel to see what was going on He also toldDrossman that, if his presence at the motel were questioned he would simply say that he had gone there tomake a room reservation for a prospective employee 6On Monday March 30 Szumski sent a telegram toHiggs which advised him of the names of seven individuals who were members of the Union s organizing committee at the plant and notified him that they would soonbe distributing literature and soliciting authorizationcardsThe telegram reminded Higgs that such activitywas protected when it occurred on company premisesduring nonworking time The text of the telegram wasphoned to the company office by Western Union thatday and was delivered in written form shortly thereafterOn Wednesday, April 1, Szumski sent Higgsa similartelegram in which he disclosed the names of six additional employees as members of the organizing committeeThe originals of these mailgrams were sent to Midway scorporatemanufacturingmanager Jerry Graham inMonroe He had also been notified by telephone whenthe first message arrived from the Union in GreenwichIt is quite commonplace for Midway to transfer thework of producing different items from one plant to another and on some occasions to transfer the work backAll three plants perform stamping operations so thattransferring production simply means relocating dies tobe fitted into other presses and possibly transferring rawmaterials and packaging to the other plant Various factors or combinations of factors govern these decisionsThey might include the skill level of the factory the difficulty of the job in question and the amount of work8 From time to time visitors to the LPI plant have stayed at the L & KinWillardOn those occasions it was customary for the receptionist atthe plant to phone the motel to make reservationsavailable at a given plant in comparison with the backlogat another plant On March 30 Higgs spoke with Drossman, whose job duties included orderingraw materialsfor the LPI plant, and told him that he was thinking ofpulling the 874 job (trunk hinge) out of the LPI plantalong with jobs864 (enginebrackets) 875 (air cleanerbrackets)and possibly the 813 job (shock towers)Drossman had previously heard discussion that the 875job might be transferred to another location for logisticalreasons sinceanother plant had the capacity to do the875 job and a transfer would free machinery at LPI forother productionHowever, this was the first time thatDrossman had heard any mention of the possibility of atransfer of jobs 874, 864, and 813 7 I credit his testimonythat, on the following day Higgs said that the Companywanted to see if a loss of jobs would have any impact onthe unionorganizingeffortHiggs compiled a list of 21employees who might be affected by such a transfer andtoldDrossman that he had to call Graham in Monroewhen the list was completed 8 In the course of his call toGraham,Higgsmentioned the names of the union organizersthat had been disclosed in theunion mailgramIn the spring of 1987, the LPI plant worked two shiftsOn March 31 during the lunchbreak on the second shiftGearhart spoke with employee Charles Wolfenbargerwho, at thetime,was wearing a button which statedAIW-Ask Me For a Card I credit corroborated testimony to the effect that Gearhart pointed his finger atWolfenbarger and told Wolfenbarger that if he caughthim passingout Union cards on company time, Wolfenbargersasswould be hisShortly after the end of the shift at midnight on March31 8 or 10 of LPI employees who were sympathetic tothe organizing drive held an informal meeting in theparking lot of an elementary school located on SeminaryStreeta block west of the plant The employees involved stood next to theircarsnot far from the streetThey remained at this location for about half an houruntil acity policeman told them that because of the lateness of the hour they would have to move to the municipal parking lot a few blocks away on South RailroadStreet if they wanted to continue their meetingWhilethey were still at the schoolsiteGearhart drove westalong Seminary Street past the gathering turned aroundand drove back past the school in the direction of theplant, looking at the employees while passing ShortlythereafterGearhart again drove his pickup truck alongSeminary Street past the school where the men weregatheringThesemen also saw Higgsdrive slowly pastin histruckHe turned around and drove past the groupa second time After moving to the municipal parking lotthey saw Higgs drive past this location looking at themHiggs and Gearhart admitted they were there but insisted that they were only going toget asandwich and hap7After the layoff Drossman and Higgs discussed the possible transferof job 786 (package tray) but this job was never transferred8 Higgs denies advising Graham that the Company should lay off 21employeesHiggs was a consistently untruthful witness and I discreditany of his testimony that contradicts evidence given by any other witness LAKEPARK INDUSTRIES457pened to go past the school yard en route to a cafe onU S Route 224I credit the testimony of Terry Lee Curtis, one of theparticipants in these late nightmeetings,that, after thesecond meeting broke up, he drove to his home alongRoute 224, near where Higgs had been eating He observedHiggsfollowing him on Route 224 and turningdown South Kniffen Street to Curtis home Curtisparked, went inside, and stood looking out the windowof his house He saw Higgs drive past the house in theopposite direction to which he had originally been going,moving at an estimated speed of 10 mph 8Respondent admits that it was plagued with a highturnover rateDuring late 1986 and early 1987, this rateapproximated five or six employees per week Companyrecords indicate that, during the calendar week of March22-28, LPI hired a total of 11 new employees on its firstand second shifts In the week of March 29 April 4, ithired four additional employees on these shifts On theafternoon and evening of April 1, it indefinitely laid off31 employees in order of seniority On April 2, the dayafter the beginning of the Respondents new fiscal year,LPI shut down its entire operation for 2 days in order totake inventory, a practice that it had followed the preceding year On Monday, April 6, it resumed productionwith a unit of employees which was approximately 55percent the size of the unit that was working the precedingMonday According to Graham, this was five feweremployees than what the LPI plant manager had informed him on April 1 were necessary to run the plantThe reason for the layoff on April 1 is the central issuein this caseHiggs was present at the corporate headquarters inMonroe on the date of the layoff He phoned Drossmanat Greenwich instructed him to announce the layoff, andindicated who was going to be separated from the Company In this phone call Higgs dictated to Drossman thewording of the layoff notice and asked Drossman to readback the test of the proposedannouncementso that therewould be no mistake I credit Drossman's testimony tothe effect that he was instructed that the layoff would bepermanent because if it were only temporary the Company would still be exposed to the possibility of a unionorganizingbecause temporarily laid off employees couldvote in an NLRB electionDrossman personally made the layoff announcement tothe day shift Higgs returned to Greenwich in the afternoon and was present at the plant when Drossman madethe announcement to the evening shift Drossman wasasked by one employee if there was any chance that hemight get his job back He replied that there was not because the layoff was permanent Another employee askedif laid off employees would be recalled in preference tonew hires The answer was no A day or so later Higgsand Drossman had an occasion to discuss the layoffHiggs told him that the decision to lay off 31 employees9Curtis testified that he did not personally observe Higgs driving thevehicle but that he was certain that the vehicle in question belonged toHiggs Higgs admitted that he was driving his vehicle that evening in thisvicinity but denies following Curtis This testimony is sufficient to support an inference that it was Higgs and no one else who was followingCurtis in Higgsvehicle onthe night in questionhad been made in Monroe before he arrived at the company headquarters, adding that higher management hadoriginally decided to lay off only 29 but found thatknown union adherents were the last on a 29 employeelayoff list so they added two more names in order tokeep it from appearing that the layoff was designed toremove union supporters Higgs and Drossman decidedto operate the second shift with a skeleton crew of sevenemployees and to place all known union sympathizers onthe day shift where they could be watchedWhen production resumed on April 6, Graham camefrom Monroe to speak to employees on both shifts Heannounced that the hiring in rate for employees had beenincreased, that the 6 month in grade raise had been increased, and passed out profit sharing checks that alsoshowed an increase over the amounts contained in similar checks which had been passed out the previous AprilHe told employees that the Company had to produce aquality product and that the production jobs that hadbeen lost were transferred to other plants to stabilizeboth the quality of the product and the labor forceMore than one employee asked if there were going to beadditional layoffsHe replied that there was no reason topullmore jobs out of the plant and the Company wasgoing to try to bring some of them back Grahambroughtwith him to the meeting William Plier ofEmpco, a labor relations consulting firm in Troy, Michigan Pher was brought to the meeting to discuss unionorganizing but the record does not reveal what he saidto employees on this subject Graham told employeesthat the Company did not need a union and expressedthe hope thatwe can work things outDrossman testified credibly that known union adherents remainingin the plant were assigned to the assemblyline producing job 881 (cross member) This testimonywas corroborated by other witnesses Job 881 was themost difficult and most tiringassignmentin the plant because it involved the frequent lifting of 20 pound itemsas they were inserted and removed from the press Formerly these jobs had been rotated among all employeeswho were working on the shift On April 7, Higgs toldDrossman that he had received orders to lay off fivemore employees, including two union sympathizers because the corporate headquarters wanted to see whateffect more layoffs might haveon remainingemployeesHe reported that Graham had said that taking a press outof the plant mightwake people up In fact no additional layoffs occurred and no presses were relocatedOn April 30 1987 the Union filed a representation petition asking for an election in the LPI production andmaintenanceunit (Case 8-RC-13630)When the firstcharge in this case was filed on June 26 the processing ofthepetitionbecame temporarily blockedOver thesummer LPI lost an additional 15 employees through attrition so, in late September and early October, it beganto recall the individuals who had been laid off in AprilBy the time the first hearing in this case had taken placeinDecember, all 31 had been offered jobs and 15 had accepted them Those who were brought back to the plantwere classified as probationary employees regardless ofwhether they had completed their normal 60 day proba 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtionary period of employment before the April 1 layoffAmong those who returned to work under these circumstanceswas discriminatee CharlesWolfenbargerwhowas rehired on October 13On his first day back, Wolfenbarger and two otherformer employees who were being rehired met with severalmanagementofficials to discuss the terms and conditions of their return to the plantWolfenbarger, who wasmaking $4 50 an hour when he was laid off on April 1,was rehired at the rate of $4 25 and went back to workon the first shiftHe had been a second shift employeeduring his former employmentThe three employees were told that, because they hadbeen in layoff status longer than they had worked for theCompany during their previous terms of service, theywere being hired as new employees and would undergoanother 60 day probationary period which all new hiresmust serve before becoming what the Company callsseniorityemployees Gearhart told the employees thatthings had changed at the plant He warned themCross the line and you will be fired' The practicaleffect of being probationary employees rather than a regular or seniority employee is that they were subject todischarge for offenses which otherwise might result inthe imposition of lesser punishmentRespondent published a personnel policy statement toemployees dated January 29, 1987, which sets up a pointsystem for job infractions The policy outlined is inapplicable to probationary employees Points are assessed forvarious kinds of infractions and progressive discipline isadministered in five steps as points are accumulated Thefifth step is discharge The types of minor infractions towhich this system is addressed were enumerated in rulesand regulations which were posted 2 days before thesystem was announced Ten itemized infractions werecharacterized asminorandwere within the pointsystemThey included various kinds of absenteeism,makingor causing excessive scrap failure to wear properclothing, failure to follow work instructions and similardeficienciesThe published rules and regulations alsoenumerated 19 examples of gross misconduct,whichincluded disregard of safety rules or safety practices destruction or abuse of company property and severalother mattersDuring his first 2 weeks of reemploymentWolfenbarger was late in arriving at work on two occasions andwas verbally warned about these infractionsHiggswarned Wolfenbarger that he was a probationary employee and that if he was late to work again he wouldbe firedA written notation was placed in his personnelfilereciting that verbal warnings had been given forthese violations of companyrulesThere is no evidenceof absenteeism on his part thereafter On November 23,he was written up for two job related infractions OnNovember 18 he had accidentally run a die without ablank in it 10 The warning recited that Wolfenbarger10 A pressing machine operator is assigned to place a metal blank in hispress on top of a die which is bolted to the machine The press comesdown on the blank and stamps it into the desired format The item is thenremoved by the operator and another blank is inserted to repeat the processAn operator is expected to produce four or five parts per minutefailed to put a part in a die and it had run dryHe alsoran dry or had a miss hit on November 23On December 4, 1987, Wolfenbarger was dischargedabout 2 p in in the afternoon for allowing a foreignobject toremain inthe die when he caused the press tostamp out a shock tower The press which Wolfenbargerand another employee, Gerald Ingle, were operating intandem that day contained a die that produced the rightand left sides of a shock tower One employee was assigned to one side of the press and the other was assigned to be his partner on the other side of the pressWolfenbarger's side produced the right portion of theshock tower and Ingle s produced the left portionUnder standard operating procedure each operatorusesa wire rod, called a slug puncher, for the purpose ofcleaning scrap from around the die and for punching outby hand any circular slugs which might be left in thenewly formed shock tower by the die as it struck themetal blank A slug puncher is not a tool that is issuedbut is merely a piece of excess wire which is bent andshaped to perform this functionWolfenbarger noticed ablack slug puncher in the scrap area around his machine,picked it up, and laid it by the side of the press Duringthe morning he and Ingle had shared the use of a singlebrown rod but after lunch Wolfenbarger began to usethe black rod he had found About an hour after lunch,Wolfenbarger removed a completed shock tower fromthe press and noticed a ridge in the shape of a slugpuncher indented in the body of the part Part of thewire from the slug puncher was in the part and somewas in the die He recognized it as part of the rod bothoperators had been sharing earlier in the day He wipedoff the die ran another part, and kept the machine inproduction for another hour or so He removed theshock tower with the indented crease and placed it withthe scrap pile in the area of his machine 1 i Wolfenbargertestified that he did not know how a piece of rod gotinto the dieAbout an hour later Gearhart came around saw thedefective shock tower on the floor, and asked Wolfenbarger what had happenedWolfenbarger replied that hedid not know He also asked Ingle what had happenedand Ingle said that he did not know He held up the slugpuncher he was using to indicate that the rod that hadcaused the crease in the right shock tower that Gearhartwas holding was not his Gearhart called WilliamLudban, the toolroom supervisor, to the scene and askedhim to look at the die Ludban noticed that there was animpression in the die and on the part which it had produced and saw a piece of high tensile welding rod lyingnear the bed of the press outside the die He inspectedthe press and checked with the quality control inspectorswho reported that the parts which had been run sincethe rod was initially discovered had a burr on one holebut that these were within limits of acceptability so the11Whena pressproduces a defective part the part is placed at thefoot of the machine and is ultimately collected painted with an identifying mark and saved by the Company in its storage room The purpose ofsaving these parts is to put the Company in a position to support any adverse evaluation of an operators performance should it be called on todo so LAKEPARK INDUSTRIESpresswas put back into operation and it continued tostamp out shock towers for the rest of the day The diewas slatedto be removed from the production line at theend of that day and subjected to periodicmaintenancesince the scheduled production run for shock towers hadbeen completed 12 Gearhart asked Wolfenbarger howthis irregularity had occurredWolfenbarger replied thathe had flipped a part over in removing it from the press,saw the indentation in the bottom of the part, and wipeditoffGearhart left the area temporarily, came back withanother employee, Alfred Campbell, and put Campbellto work on the press He took Wolfenbarger with him tothe break areaOn arriving in the break area Gearhart informed Wolfenbarger that he was being dischargedas an unsatisfactory probationary employee He was told to clean out hislocker and turn in his safety equipment Higgs arrived atthis scene to give Wolfenbarger his final paycheck andasked Wolfenbarger if he knew why he was being terminatedWolfenbarger said it was because hewas an unsatisfactory probationary employeeHiggs then told himthat he had been warned about tardiness, running dry,and leaving his work station earlyWolfenbarger objected, saying that he had never been warned aboutleavinghiswork station early Gearhart spoke up to remind himthat he had warned Wolfenbarger, Rick Robinson, andothersWolfenbarger told himFreelyn, I think you aremaking a mistake You never warned meHiggs thenadded,You also ran a foreign object through thepressWolfenbarger denied the chargeInever rannothing through the press I didn t put it there I don tknow how it got there ' Higgs asked Wolfenbarger tosign a formindicating that he had voluntarily quit hisjobWolfenbarger refused so Higgs handed him his paycheck and Wolfenbarger left the plantGearhart placed the followingstatement,datedDecember 4, 1987, at 1 50 p in, in Wolfenbarger's personnelfileMr Charles Wolfenbarger Clock #311 was terminated for being an unsatisfactory probationaryemployee for the followingreasons1Tardiness2Leaving his work station before break, lunch,or the end of his shift3Failure to follow work instructions on threedifferent occasionsSee attached documentationThe documentation in question were the writeups thathad been placed in the file on previous occasionsThe Union signed a request to proceed so the representation petition filed on April 30 1987, was processedto an election on February 25, 1988 The Union lost by avote of 32 to 1412 After thedie was removedto thetooiroom for routine maintenanceadditionalreworkinghad to be performedto removethe crease causedby the slug puncherThe toolroomsupervisor estimated that this damagecaused an additional63 hours ofmaintenance workIIANALYSIS AND CONCLUSIONS459A Antiunion Animus and Independent Violations ofSection 8(a)(1) of the Act(a) In addition to specific acts and statements allegedby the General Counsel to be violations of the Act, theRespondent, through itsagents,made variousstatementswhich, while not alleged as violations, evidence a deepand abiding hostility on its part toward the unionizationof its plant and a basically lawless attitude toward combatting that activityThese statements set a backgroundfor this case against which the legality of other activitycan and should be measured For that reason theyshould be pointed out at the beginning of any discussionof the issues in this caseWhen rumors of unionization first began to surface,Higgs suggested to Drossman that he mention to certainprocompany employees the possibility that the annualbonus might be withheld It was his hope that, after circulating this suggestion among the work force, theymight chill the union activity which he perceived to bein progressDrossman followed through on the suggestion In fact the bonus in question was paid but the strategy to shape up employees in thismannerclearly reflected the attitude and disposition of the Respondent Higgs'statement over the phone to Drossman on the day of themasslayoff-that Drossman should be sure to tell employees that the layoff was permanent because temporarily laid off employees could still vote in a representationelection-was another display of the same mentality atwork The same could be said for Higgs further statement in that telephone conversation to the effect thatmanagementhad originally decided to fire 29 employeesbut had added 2 more names to the list because the leastsenior employees on a list of 29 were 2 union adherentsTwo more names were being added to conceal the realmotivation behind the layoffA few days later Higgs told Drossman that the Company had given orders to lay off more employees, including twounionsupportersThis was another display ofanimus,as wasGraham s reported statement that movingsome machinery out the door mightwake people upThere are not many close questions in this case butwhenever they arise, repeated evidence of a devious andon going antiunionpurpose lends character to what occurred(b) In February 1987 Supervisor Beal told Shepherdthat the Company was building a new plant in Michiganand would relocate the LPI operation if a union evercame in Thisstatementisa threat to close theplant inthe event of unionization and a violation of Section8(a)(1) of the Act(c)On the Saturday before the layoff Higgs his wifeand Gearhartmade asudden and impromptu visit to theL & K Motel in Willard An organizing committee meeting was taking place at that motel at the same time TheRespondents position is that it was purely coincidentalthat these two events happened simultaneouslyHiggstestified that he did not know of any scheduled unionmeeting andthat he went to the motel to make a roomreservation for a prospective employee who was coming 460DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDto town Instead of merely accomplishing the stated purpose for the visit and moving onHiggsand his partystayed at the motel for a period of 20-30 minutes andlater returnedHis explanation was, on its face, somewhat suspect, but coupled with a statement made toDrossman that he would use the making of a room reservation as a pretext to find out what was going on at theunion meeting,I conclude that the Respondent was onthis occasion,engagingin surveillance of the union activities of its employees Such activity is a violation ofSection 8(a)(1) of the Act(d)Four days later, the Respondent engaged in thesame activity a second timeA short, informal, andpublic gathering of union supporters took place in frontof a school located a short distance from the plant Theemployees involved in this meeting gathered there in theearlymorning hours of April 1 shortly after the end ofthe second shift Both Gearhart and Higgs drove pastthis gathering and slowed down as they did so However, they were not content to make one pass but turnedaround and went by again This activity was repeated byHiggs when the gathering moved to another location afew blocks away The late night driving patterns ofHiggs and Gearhart on this occasion make it abundantlyclear that they were once again snooping about for information relating to the union activities of Respondent semployees Such activityamountsto illegal surveillanceand is a further violation of Section 8(a)(1) of the Act(e) I have credited the testimony of one of the employees who was a party to these late night union gatheringsthatafter they broke up, Higgs followed him home,turned around, and drove slowly past his house a secondtimeThis event took place about 2 a in By engaging insurveillance of the union activities of Terry Lee Curtis inthismanner the Respondent violated Section 8(a)(1) ofthe Act(f)When Gearhart pointed his finger at Wolfenbarger,who was then wearing two union buttons, and told Wolfenbarger that he would have his ass if he caught Wolfenbarger soliciting for the Union on company time theRespondent violated Section 8(a)(1) of the Act Respondent did not have a no solicitation rule in effect and thereis no evidence that Wolfenbarger in fact had been soliciting for the Union, either on company time or any othertimeGearhart s remark was wholly gratuitous and wasuttered in an intimidating manner in the presence ofother employeesB TheLayoff of 31Employees on April 1On Monday,March 30 the Union sent the Respondenta telegram informing it that the Union was organizingthe LPI plant On Wednesday,April 1 the Respondentlaid off 31 of its 68 production and maintenance employees 15 of whom had been hired during the preceding 2weeks The Respondent would have us believe that thiswas another coincidenceThe business necessity advanced by the Respondent as its excuse for the layoffwas the loss of jobs owing to a transfer of work from theLPI plant to other plants owned by the same employerUnlike economicjustifications often proffered by employers as a defense to an unfair labor practice chargethe loss of work experienced by the Respondent in thiscasewas not occasioned by impersonal market forcesabove and beyond its control but by a business decisionwholly within its controlI discredit the testimony of Higgs and Graham, bothof whom were untruthful witnesses, when they statedthat the layoff in question was long in the making Respondent experienced an employee turnover of five orsix persons per week The fact that until April 1 it kepthiring new people while it was losing others indicatesquite clearly that, until the day it received the Union stelegram, the Company had no thought of laying offanyone There is not a whit of corroboration for the testimony of Higgs and Graham to the contrary, and thereisthe credited statement of Drossman, who was incharge of material purchasing for the LPI operation, thathe was given no inkling of a layoff until a day or twobefore it occurred There had been talk over a considerable period of time about transferring one or two specificjobs to other locations, but such transfers were commonplace at LPI and had never before occasioned any precipitous reduction in the work force Higgs statement toDrossman to the effect that the employees should be toldthat the layoff was permanent because temporarily laidoff employees could vote in a representation election resolves any lingering doubt as to the motivation whichprompted this massive housecleaning Immediately following the April 1 layoffs, the Respondent shut downfor 2 days for its regular annual inventoryWhen production resumed on the following Monday Graham wasat the plant with a labor relations consultant to addressthe remaining work force Central to his message wasthat a union was unnecessary at LPI and that the Company and its employees could work out any differenceswithout the intrusion of an outsiderThere is no merit to the Respondents argument thatthe layoff could not be discriminatorily motivated inasmuch as most of the laid off employees were not unionmembers In support of this contention the Companypoints out that among the 31 who were terminated onlythe names of Dale Wilson and Charles Wolfenbarger appeared on the union telegrams disclosing the identities ofits organizing committee In the case of a discrimmatorilymotivatedmassdischarge the selection of employeesto be terminated is unimportantACTIV Industries 277NLRB 356 (1985) The theory of the General Counselwell supported by the evidence, is that some employeeswere discharged in order to intimidate others who remained In such an instance, the fact that those whowere used as the instruments for intimidation were essentially by standers to the incipient union effort (as manymight be, since they had barely joined the Company),makes them discriminatees just asmuch as they would beif they were part of the leadership of the campaign Accordingly by discharging 31 employees on April 1, 1987the Respondent violated Section 8(a)(1) and (3) of theAct 13' 9 Those laid off on April I were Calloway Jones Kerry Hale JackieDewittNick KollarDavid MathiasMike Stockmaster Hayden Stephens Hillard Branham Rick Brant Saul Chavez Joe Mack Doug MullinsJim Artz Tim Stumbo Tom Perkins Ron Jones Arthur NormanContinued LAKEPARK INDUSTRIESC The Assignment of More Arduous Work to UnionSupportersThereseemsto be general agreement that the most arduous job in the LPI plant involves the production ofcross members (job 881) The bulk of the production jobsat this plant involves the use ofstampingmachinesCross members are the heaviest item which must be inserted and removed repeatedly from these machines inthe production processWhen the plant resumed productionHiggs and Drossman decided to place all unionsympathizers on the day shift where they could bewatched more easilyDrossman testified credibly thatknown union adherents were assigned to job 881 Otherscredibly testified that the only employees working onthat line when production resumed were union supportersAgain, I do not believe this to be a coincidence Thefact that they were later transferred to other lines whenthe 881 job was finished and the Respondent ran out ofparticularly arduous tasks for union supporters in no wayabsolves the Respondent from the violation that occurred by virtue of the initialassignmentBy assigningmore arduous work to employees in reprisal for their activities in support of the Union, the Respondent violatedSection 8(a)(1) of the ActD The Discharge of Charles Wolfenbarger onDecember 4 1987BeginninginOctober 1987, the Respondent began torecall the employees it had laid off on April 1 Thisaction was prompted by several considerations One wasthe fact that continued employee attrition during thesummer months had reduced its postlayoff work forcefrom 37 employees to 22 Another factor was the decision of the Respondent to assign new jobs to the LPIplantThis decision involved both new work that theCompany had acquired and the reassignment of production jobs that had been taken away in April Over aperiod of weeks all the 31 laid off employees were recalled but only 16 came back One of these was CharlesWolfenbarger, who returned to work on the first shift onOctober 13 1987 after an absence of about 6 1/2monthsRespondents personnel policy statement provides thatnew employees are regarded during their first 60 days ofemployment as probationary employees At the end ofthis period of time they come to be so called seniorityemployees and are entitled under the manual to certainprotections not afforded during their initial hiring inperiodAll the employees who were recalled during thefirstweeks in October, including Wolfenbarger were rehired as probationary employees on the theory that theyhad been away from the plant longer than they had beenworking and thus were in need of retrainingWolfenbarger had completed his probationary period before thefirst layoff Returning as a probationary employee meantthat he forfeited the seniority he had accrued duringFebruary and March a valuableasset in aplant like LPI,Michael Mills Angie Lacey Charles Wolfenbarger David Arthur ArvelBuffingtonTeresa Hale Freddie Tuttle Richard Haas Rod WilliamsEddie Campbell Jeff Van Meter Wayne Breitigan Dale Wilson andKevin Archer461which has experienced rapid turnover It also meant thathe went back to work at $4 25 per hour, which was 25cents per hour less than he was earning at the time of thelayoffMoreover, he did not return to the same shift hewas working at the time of the layoff Most pertinent tothiscase isthe fact that he was not subject to the progressive discipline system outlined in the Company smanual and hence was subject to discharge for any offense or shortcoming, however trivial, without recourseto any protection, however minimal, which the manualmight provideGearhart admitted in testimony givenduring the resumed portion of this case that probationaryemployees were held to a higher standard of conductthan regular or seniority employees and were firedmore readily than others, at least as far as attendance related deficiencies were concernedNo one has seriouslyargued that eitherWolfenbarger or any other recalledemployee was reinstated to his former or substantiallyequivalent position, as the Board requires in the case ofdiscriminatory discharges and layoffs and I find andconclude that they were notOn his first day back on the job, Wolfenbarger andtwo other recalled employees met with Higgs and Gearhart concerning their status They were told that theywere probationary employees and that the point systemgoverning progressive discipline did not apply to themIn the course of this discussion, Gearhart, the man whohad warned Wolfenbarger some months earlier that hisass was his if he caught Wolfenbarger soliciting for theUnion on company time, told the recalled employeesthat things had changed and cross the line and you 11 befiredIt is clear thatWolfenbarger as well as otherswere grudgingly placed back on the company payroll Itis not too strained an inference to draw that the pendingBoard case and a desire to toll possible backpay awardsplayed a role in the Respondent's recall decisionIn a subsidiary argument the General Counsel contends that the failure of the Respondent to reinstate Wolfenbarger and other discriminatees in the April layoffwas at least evidence of continuing discriminatory intentHe alsoarguesthat discharging Wolfenbarger in accordance with the more stringent standards applied to probationary employees was in and of itself an unlawful actsinceWolfenbarger a discriminateewas entitled to bereinstated as a seniority employee and treated accordinglyRespondent contends that the discharge that occurred on December 4 would have taken place, regardless of whether Wolfenbarger was a fully reinstated "seniorityemployee because the difference in disciplinarystandards of probationary versus regular employees applied only to minor offenses, principally attendance related infractions and Wolfenbarger was discharged for aserious matter involving a grave breach of safety Thereis little doubt that placing the April discriminatees onprobationary status and thus at the bottom of any seniority listing they might eventually achieve makes them particularly vulnerable to the same kind of layoff they experienced before being recalled They will again be amongthe first to go in the event that the Respondent seeks toshake up its work force as it did in April 1987, when itfirst receivedword of an organizing campaignMore 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDover,Gearhart s warning to Wolfenbarger and his colleagues on their first day back at work drew no distinctions between major and minor offenses His admonitionnot to cross the line or else contained nothing of the refined explanation which the Respondent offered at thehearing and in its brief It is clear from the evidence inthis case thatWolfenbarger, a known union supporter,was a marked man from the time he returned to the LPIplant and that it was just a matter of time until he wouldbe terminated again That time arose just a week beforehe would have completed his second probationary periodand advanced again to the more protected ranks of seniority" or regular employeesOn October 19 and again on October 24 Wolfenbargerwas late to work 15 minutes and 35 minutes respectivelyFor these infractions a written warning was placed in hispersonnel file, signed by the plant manager, which contained the statementExplained the seriousness of this,and explained to the employee [again] that he is a probationary employeeThe written warning was witnessedand apparently endorsed by Gary Isaacs, the first shiftsupervisorWolfenbarger was not tardy again during his7 week tenure in the fall of 1987 Had he been a regularemployee with such a record, he would not even havereceived any disciplinary points under the Respondent'sprogressive system since a third tardiness did not occurwithin a 30 day period, or at allThe paper trail which started in late October waslengthened on December 2, 2 days before Wolfenbargerwas discharged On this date he and three other employees returned from a midmorning break found that theywere without work gloves, and went to the crib to getthem They were away from their machines for 5 minutes or less on this errand For leaving their machines onthis errand the other employees were given a verbalwarningA written warning signed by Gearhart, wasplaced in Wolfenbarger s file in which he was made tolook like the `heavy" in this essentially trivial event ItreadIverballywarned Charles Wolfenbarger, DonMiller,Arvel Johnson, and Kevin Archer aboutleaving their work stations prior to break lunch orthe end of their shiftMr Wolfenbarger left his work station the 808flange die, and went to the crib for gloves He wasfollowed by Kevin Archer, Don Miller and ArvelJohnson shutting down the 808 lineEmployees working the stamping machines normallywear gloves in the performance of their duties Gearhartstated that they should have provided themselves withgloves on their own time or if they found that theywere without gloves during the operation of the line,they should have summoned him to the machine and hewould have obtained gloves for them 1414 Assuming that fetching work gloves is a violation of company workrules-and the Company is the sole interpreter and judge of its workrules in an unorganized setting-this offense amounts to a two point violation for any regular employee covered by the Respondents progressivediscipline systemIn the operation of stamping machines,certainmistakes occur from time to time called dry runs ormiss hitsA dry run occurs when an operator forgetsto put a blank in the pressand causesit to come all theway down on the die No finished part is produced Amisshit occurs when the blank is inserted into the machine askew so that the die is stamped into the blank atan improper location 15 In either event, the Respondentrequires an operator to stop the machine and notify hisforeman or the tool room supervisor so that the machinecan be checked Respondent's tool room supervisor, WilLiam C Ludban, admitted that the checking procedure isnot always followed and, from time to time, an operatorwill simply continue to run the machine after a dry runor a misshit has occurredWolfenbarger s machine had a dry run on November18 and a misshit on November 23 He was given verbalwarnings on both occasions and a written memo to thateffect was placed in his file by Gearhart In addition toreciting events which occurred, Gearhart's memo of November 23 contained a generalized explanatory or argumentative comment that this creates damage to the dieand a safety hazzard [sic] to himself and fellow workersAccording to Ludban, what normally follows ifseveral of these incidents occur involving the same operator is that, after the machine is checked out, later wewill sit down and talk to that personHe knew of noinstancewhen an individual had been discharged for creating a misshit,a dry run, or even several of themLudban was reluctant to quantify the frequence withwhich miss hits occur at the LPI factory but stated thatthey might range fromnone in anentire week to severalin the course of the dayAs recited above on December 4 following the lunchbreakWolfenbarger noticed that a slug puncher hadbeen left in his side of the stamping machine and hadmade an indentation on a part that was being stampedout The part contained an indentation made by the pressas itstamped the die into the metal blank He removedthe defective part, wiped off the die, and continued torun the machine An hour later Gearhart discovered thedefective part lying near the machine, stopped the operation,and asked Wolfenbarger what had happened Wolfenbarger said that he did not know Soon thereafterLudban and others inspected the stamping machine andsaw a slight indentation on the die itself but allowedproduction to continue because the slight burr it made inthe shock towers was withinlimitstolerated by qualitycontrol inspectorsWolfenbarger was immediately discharged The notification placed in his file recited that he was being discharged for tardiness leaving his work station before abreak, and failure to follow work instructions on threedifferent occasionsWhile this was the Respondent soriginal position it eventually modified its reasons fordischarge at the hearingHiggs admitted that the firstitemsrecited in the notice would not have caused theCompany to discharge Wolfenbarger In their view the15 It would appear from a careful reading of the notice placed in Wolfenbarger s file on November 23 that the terms dry run andmiss hitwere sometimes used interchangeably LAKEPARK INDUSTRIESessence of Wolfenbarger s serious shortcoming was thathe created a safety hazard by allowing the slug puncherto get into the stamping machine and by failing to notifysupervision after removing the foreign object so that themachine could be checked out During the hearing theRespondent advanced other relatedreasonsjustifying itsaction but it ultimately backed away from them For instance, there was a suggestion that Wolfenbarger damaged an entire production run by allowing the slugpuncher to cause an indentation in the die However,when it appeared that the Respondent had continued torun an additional 300 shock towers during the course ofthe afternoon in question, this contention was laid asideRespondent also placed into the record a great deal ofevidence to the effect that Wolfenbarger s mistake hadcost the Company dearly To be precise the Companyremoved the die at the end of the day because it was finished producing the part in question and, during routinemaintenanceitexpended some 63 hours over and abovenormal polishing to remove the ridge in the die causedby the imprint of the slug puncher However, becausenone of this was known to Higgs and Gearhart whenthey fired Wolfenbarger the argument amounted merelyto a makeweight and it was ultimately discardedRespondent then settled on breach of safety as the criticalelement inWolfenbarger s misconductHowever,there is no suggestion of a safety violation in the discharge notice that was handed to Wolfenbarger andplaced in his file on the afternoon he was fired Facedwith the fact that it had never fired an employee for amisshit, a dry run, or for failing to report one of theseincidents to a supervisor, Respondent sought to avoid thecontention of disparate treatment by painting the slugpuncher incident as a unique and unprecedented threat tothe safety of the plant and to employees working thereNo such threat is apparent from the detailed descriptionin the record of what occurred 16 After Wolfenbargerdiscovered the rod in the machine he simply wiped thedie clean and continued to run the machine It operatedwithout difficulty for an hour and would have continuedto operate without interruption for the balance of theday if Gearhart had not spotted the defective part whichWolfenbarger had removed and shut the machine downEven if a safety violation were made out by the facts ofthiscase,Gearhart testified that he never knew ofanyone who had been discharged for that reason Thetwo instances advanced by the Respondent as safety relateddischargeswere instances of reckless horseplaywhich were categorically different from the events inthis case, events which spell out nothing more than routine negligence which the Respondent has routinely accommodated as an unavoidable aspect of its productionactivity In light of these considerations, I conclude thatthe Respondent discriminatorily discharged Charles Wolfenbarger on December 4, 1987 for the second time and16 Gearhart was asked whether he thought that Wolfenbarger deliberately attempted to sabotage the press by placing the slug puncher on thedieHe declined to make that allegation However Higgs hinted aroundwithout actually accusing Wolfenbarger of intentional misconduct thatthiswas what might really have occurred The Respondent took no suchposition in its brief463in so doing once again violated Section 8(a)(1) and (3)of the ActCONCLUSIONS OF LAW1Lakepark Industries Inc is now, and at all timesmaterial has been, an employer engaged in commercewithin the meaning of Section 2(2) of the Act2 International Union, Allied IndustrialWorkers ofAmerica AFL-CIO is a labor organization within themeaningof Section 2(5) of the Act3By discriminatonly laying off 31 employees onApril 1, 1987, and by discriminatorily dischargingCharlesWolfenbarger on December 4, 1987, the Respondent violated Section 8(a)(3) of the Act4 By the acts and conduct set forth above in Conclusions of Law 3, by threatening employees with dischargeor other unnamed reprisals if theyengage inlawful unionsolicitation on company premises, by engaging in surveillance of the union activities of its employees, and by assigning moreonerous work to employees in reprisal forthe sympathies with or activities on behalf of the Union,the Respondent violated Section 8(a)(1) of the Act5These acts and conduct have a close, intimate, andsubstantial effect on the free flow of commerce withinthe meaning of Section 2(2), (6), and (7) of the ActREMEDYHaving found that the Respondent has committed various unfair labor practices I will recommend that it berequired to cease and desist and to take other actions designed to effectuate the purposes and policiesof the ActBecause the violationsof the Actfound are repeatedpervasive and serious and evidence a fixed dispositionon the part of this Respondent to behave in a manner totally at odds with the requirements of an important congressional mandate, I will recommend to the Board a socalled broad 8(a)(1) remedy designed to suppress any andall violations of that sectionof the ActHickmott Foods242 NLRB 1357 (1979) I will recommend to the Boardthat the Respondent be required to reinstate the 31 employees who were laidoff on April11987 includingbut not limitedto CharlesWolfenbarger and that theseemployees be made whole for any lossof payor benefitswhich theymay have suffered by reason of the discriminations found in accordance with the formula set forth intheWoolworthcase 17 with interest thereon computed atthe short term Federal rate used to compute interest onunderpayments and overpayments of Federal incometaxes under the Tax ReformAct of 1986New Horizonsfor theRetarded,283 NLRB 1173 (1980)The recommendation relating to the reinstatement of Wolfenbargerwould be the same regardless of whether the December4 1987 discharge is deemed unlawful, since the Respondent has never fulfilled its reinstatement obligation toWolfenbarger arising out of the earlier discriminationand should not be excused from that obligation by thehappening of any subsequent events I will also recommend that the Respondent be required to post the usual17 F W Woolworth Co90 NLRB 289 (1950) 464DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnotice advising its employees of their rights and of theresults of this caseOn these findings of fact and conclusions of law andon the entire record, I issue the following recommendedisORDERThe Respondent, Lakepark Industries, Inc, Greenwich, Ohio its officers agents successors, and assigns,shall1Cease and desist from(a)Engaging in the surveillance of the union activitiesof its employees(b)Assigning more onerous work to employees in reprisal for their union activities(c) Threatening employees with discharge or other unnamed reprisals for engaging in lawful union solicitationon company premises(d)Discouraging membership in or activities on behalfof InternationalUnion,Allied IndustrialWorkers ofAmerica, AFL-CIO, or any other labor organization bylaying off or discharging employees, or by otherwise discriminating against them in their hire or tenure(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act18 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer to the 31 employees immediate and full reinstatement to their former jobs or if those jobs no longerexist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privilegespreviously enjoyed and make them whole for any loss ofearningsand other benefits sufferedas a resultof the discriminationagainstthem in themannerset forth in theremedy section of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst themin any way(c)Post at the Respondents Greenwich, Ohio plantcopies of the attached notice markedAppendix 19Copies of the notice, on forms provided by the RegionalDirector for Region 8 after being signed by the Respondent s authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply19 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board